Title: To George Washington from John Stanwix, 22 June 1757
From: Stanwix, John
To: Washington, George



Dr Sir
Camp near Carlisle [Pa.] 22d June 1757

had I Not had a letter last night from Capt. Dagworthy Fort Cumberlands being safe and the Intelligence of Artillery, Waggons &c. &c. &c. being a Mistake, should have march’d this morning every thing being ready, but was stopd some days for want of Carriages, and it will be always the Case here in this deserted Country as I shall ever be obliged to Carry my Provisions tent Ammn &c. so that at least forty Waggons will be necessary, which at soonest will require eight or ten days to Collect.
Capt. Beall writes as follows “as the Virginia Militia will be in motion for the Defence of his Majestys Fort & Stores at Winchester perhaps Col. Washington could spare some men to reinforce Fort Cumberland till we see the Event of this invassion”—This I send you only as hint but at this distance can give you no order, but must leave it to you to do an act the best you can for the publick service.
I have intelligence from Col: Wesser that the French Indians are Clearing a Road within ten Miles of Shamokin near Fort Augusta & are morally sure by Indian intelligence that of that Fortress being Attack’d by which we may learn the French are busy every where, which they will continue to be ’till Lord Loudoun begins the Execution of his great plan of Opperation, on the Success of which the very being of this Country and that of England depends, God send him that success which I think his

great attention to the publick service & his great knowledge in Military affairs deserve believe me Dr Sir your most obedient humble Serv.

John Stanwix


Got all the Ammunition you sent by my Waggons from Lancaster; & on taking an acct of the number of Barrells of Powder they amount’d to one hundred and One.

